Citation Nr: 1703550	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-21 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for residuals of functional endoscopic sinus surgery (FESS).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1991 to September 1991, from June 1995 to September 1995, and from March 2000 to August 2001.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

Throughout the appeal, the residuals of FESS have been manifested by frontal and maxillary sinusitis with headaches and purulent discharge or crusting, averaging seven or more non-incapacitating episodes and three or more incapacitating episodes over the last 12 months; without evidence of near constant episodes of sinusitis or osteomyelitis.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for residuals of FESS have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code (Code) 6513 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in November 2009 and May 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in January 2013.  While the Veteran's representative has argued that the January 2013 examination is "stale," the Board finds that the examination is adequate for rating purposes.  The examination was conducted by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for any opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Significantly, the Veteran has not contended that his disability has worsened since the January 2013 examination was performed.  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

In this case, the Board has considered the entire period of initial rating claim from the effective date of service connection in November 2009 to see if the evidence warrants the assignment of different ratings for different periods of time during the claim, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Residuals of FESS

Service connection for FESS was granted by the RO in an April 2010 rating decision, which initially assigned a noncompensable (0 percent) disability rating.  The rating was thereafter increased to 30 percent under the provisions of Code 6513 from the effective date of service connection in November 2009.  

An examination was conducted by VA in March 2010.  At that time it was reported that the Veteran had been found to have a "retention cyst" in the right maxillary sinus during service.  He was scheduled for a FESS procedure after which he noted nasal discharge that included blood.  His current symptoms included occasional vertigo, pressure and discomfort of the face.  (The Board notes that symptoms of vertigo have been separately service connected and rated.)  The examiner noted a history of sinusitis and of non-incapacitating episodes of sinus pain and tenderness, but no incapacitating episodes.  Examination showed no signs of nasal obstruction.  X-ray studies showed a density of the right maxillary sinus that likely represented a mucus retention cyst and postsurgical changes.  It was noted that a CT study of the sinuses conducted one month earlier "did not show anything specific."  The diagnosis was FESS with residual occasional vertigo.  

An examination was conducted by VA in January 2013.  At that time the diagnosis was chronic sinusitis.  The Veteran had a history of FESS during service.  Symptoms of maxillary and frontal sinusitis were noted.  The Veteran's symptoms included headaches and purulent discharge or crusting.  He had had non-incapacitating episodes seven or more times over the past 12 months and three or more incapacitating episodes over the same period of time.  He had had one surgery for the disability in 2000, but did not report having near continuous symptoms.  He had not had radical sinus surgery or chronic osteomyelitis following the surgery.  It was noted that the Veteran's symptoms were consistent with allergic rhinitis, but that he did not demonstrate significant symptoms of rhinitis during the physical examination.  It was noted that the Veteran's disability impacted his ability to work as a prison guard in that he could not rely on his sense of balance so his access to his charges had to be restricted.  He believed his employment was in jeopardy.

For chronic maxillary sinusitis, with one or two incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, a 10 percent rating is warranted; with three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or, more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting, a 30 percent rating is warranted; following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus and purulent discharge or rusting after repeated surgeries, a 50 percent rating is warranted.  38 C.F.R. § 4.97; Code 6513.  

On initial examination in 2010, the Veteran did not demonstrate significant symptoms of sinusitis, but the January 2013 examination shows that the residuals of FESS have been primarily manifested by frontal and maxillary sinusitis with headaches and purulent discharge or crusting, averaging seven or more non-incapacitating episodes and three or more incapacitating episodes over the last 12 months.  In view of these examination findings, the RO awarded a 30 percent rating from the initial effective date of service connection in November 2009.  The examination report does not demonstrate symptoms of near constant episodes of sinusitis, evidence of radical surgery, or osteomyelitis.  As such, there is no basis for a rating in excess of 30 percent.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for FESS, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's sinusitis directly corresponds to the schedular criteria for the 30 percent evaluation.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's FESS, and no referral for an extraschedular rating is required.  

Additionally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  This includes the Veteran's service-connected vertigo, which is the only disability that was stated to impact his ability to work.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Veteran has indicated that he is employed.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

						(CONTINUED ON NEXT PAGE)


ORDER

An initial rating in excess of 30 percent for residuals of FESS is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


